DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 October 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer peripheral surface of the rod as a first surface, the linkage mechanism having a cam groove disposed on the outer peripheral surface of the rod, and a detachment groove disposed on the first surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  
In lines 3-4 of claim 7, “is configured as a taken as the” should be --is configured as a--
In line 5 of claim 7, “is configured as a taken as the” should be --is configured as a--
Appropriate correction is required.

	Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 fails to further limit the subject matter of claim 2 upon which it depends. Claim 2, as amended, recites every limitation recited by claim 14.
Claim 15 fails to further limit the subject matter of claim 3 upon which it depends. Claim 3 depends from claim 1 and includes every limitation of claim 1. Claim 1, as amended, recites every limitation recited by claim 15.
Claim 16 fails to further limit the subject matter of claim 4 upon which it depends. Claim 4 depends from claim 1 and includes every limitation of claim 1. Claim 1, as amended, recites every limitation recited by claim 16.
Claim 17 fails to further limit the subject matter of claim 5 upon which it depends. Claim 5 depends from claim 1 and includes every limitation of claim 1. Claim 1, as amended, recites every limitation recited by claim 17.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Serpeloni, US Pub. 2021/0245598, in view of Sakurai, WO Pub. 2016/098851 A1, reference to attached machine translation.

Regarding claim 1, Serpeloni discloses a device for opening and closing a cover body (100 Fig. 1), applicable to control opening and closing of an opening portion ([0002]), which are achieved by the cover body (200 Fig. 1), wherein the device for opening and closing the cover body comprises:
	a rod (4 Fig. 1), wherein the rod is able to be displaced between a first position (Fig. 3) and a second position (Fig. 4);
	a casing (10 Fig. 3), wherein the casing contains at least a portion of the rod (Figs. 3-5);
	a locking portion (20 Fig. 6), wherein the locking potion is able to be displaced rotationally ([0032], [0068]) between a lock position and a release position (Figs. 3-4 and 14D-14E), and the locking portion is able to rotate ([0032], [0068]) about a central axis parallel to a displacement direction of the rod (Figs. 1 and 3-4 illustrate the locking portion rotates about a central axis parallel to the displacement direction of the rod), wherein the lock position is a position that is able to be locked with the cover body ([0030]; Figs. 4 and 6), and the release position is a position that is not able to be locked with the cover body ([0030]; Figs. 3 and 5); 
	a linkage mechanism (22, 65 Fig. 2A), wherein the linkage mechanism enables a linkage between a rotational displacement of the locking portion and a displacement of the rod ([0032], [0035]); and 
	a connecting portion (24 Fig. 2A), wherein the connecting portion connects the locking portion to the casing (Fig. 5), so as to allow the locking portion to rotate between the lock position and the release position (Figs. 5-6, [0052]: the annular shape allows the locking portion to rotate in the casing) and to restrict displacement of the locking portion in a direction of the central axis ([0062]-[0063]: the locking seat 24 restricts displacement in a direction of the central axis when engaged by the locking device 9),
	wherein the device for opening and closing the cover body further comprises
	a locking component (2 Fig. 6), wherein the locking component is provided with the locking portion (20 Fig. 6) and a through hole (21 Fig. 6) , through which through hole the rod penetrates (Figs. 2 and 5 depict the rod penetrating through the through-hole),
	wherein either an outer peripheral surface of the rod or an inner peripheral surface of the through hole is referred to as a first surface (Fig. 2A: an inner peripheral surface of the through hole corresponds to a first surface), and another surface is referred to as a second surface (Fig. 1: surface of the shank 65 corresponds to another surface), 
	the linkage mechanism has a cam groove disposed on the first surface (Fig. 2A illustrates cam groove 22 on first surface), and a protrusion portion which is disposed on the second surface (66 Fig. 1) and in sliding contact with an inner wall of the cam groove ([0066]).
	However, Serpeloni is silent to a detachment groove is disposed on the first surface, and the detachment groove is branched from the cam groove and extends to an end of the first surface.
	Sakurai teaches a detachment groove (16b Fig. 6) is disposed on a first surface (11a Fig. 6), and the detachment groove is branched from a cam groove (17, 18 Fig. 6) and extends to an end of the first surface (Fig. 5 illustrates the detachment groove extends to an end of the first surface).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first surface disclosed by Serpeloni to include both a cam groove and a detachment groove disposed on the first surface, and the detachment groove is branched from the cam groove and extends to an end of the first surface, as taught by Sakurai to ensure the locking component rotates in one direction by a predetermined angle to achieve a desired rototranslational movement and is held at the release position (Sakurai pg. 8 lines 300-10).

	Regarding claim 2, Serpeloni discloses a device for opening and closing a cover body (100 Fig. 1), that controls opening and closing of an opening portion ([0002]), which are achieved by the cover body (200 Fig. 1), wherein the device for opening and closing the cover body comprises:
	a rod (4 Fig. 1), wherein the rod is able to be displaced between a first position (Fig. 3) and a second position (Fig. 4);
	a casing (10 Fig. 3), wherein the casing contains at least a portion of the rod (Figs. 3-5);
	a locking portion (20 Fig. 6), wherein the locking potion is able to be displaced rotationally ([0032], [0068]) between a lock position and a release position (Figs. 3-4 and 14D-14E), and the locking portion is able to rotate ([0032], [0068]) taking a central axis parallel to a displacement direction of the rod as a center (Figs. 1 and 3-4 illustrate the locking portion rotates about a central axis parallel to the displacement direction of the rod), wherein the lock position is a position that is able to be locked with the cover body ([0030]; Figs. 4 and 6), and the release position is a position that is not able to be locked with the cover body ([0030]; Figs. 3 and 5); 
	a linkage mechanism (22, 66 Figs. 2A), wherein the linkage mechanism enables the locking portion to be displaced rotationally by using a force ([0065]-[0067]: the linkage mechanism enables the locking portion to rotate using the force from spring M) that enables the rod to be displaces in a direction parallel to the central axis ([0035]: force from spring M displaces the rod in a direction parallel to the central axis); and 
	a connecting portion (24 Fig. 2A), wherein the connecting portion connects the locking portion to the casing (Fig. 5), so as to allow the locking portion to rotate between the lock position and the release position (Figs. 5-6, [0052]: the annular shape allows the locking portion to rotate in the casing) and to restrict displacement of the locking portion in a direction of the central axis ([0062]-[0063]: the locking seat 24 restricts displacement in a direction of the central axis when engaged by the locking device 9), 
	wherein the device for opening and closing the cover body further comprises
	a locking component (2 Fig. 6), wherein the locking component is provided with the locking portion (20 Fig. 6) and a through hole (21 Fig. 6) , through which through hole the rod penetrates (Figs. 2 and 5 depict the rod penetrating through the through-hole),
	wherein either an outer peripheral surface of the rod or an inner peripheral surface of the through hole is referred to as a first surface (Fig. 2A: an inner peripheral surface of the through hole corresponds to a first surface), and another surface is referred to as a second surface (Fig. 1: surface of the shank 65 corresponds to another surface), 
	the linkage mechanism has a cam groove disposed on the first surface (Fig. 2A illustrates cam groove 22 on first surface), and a protrusion portion which is disposed on the second surface (66 Fig. 1) and in sliding contact with an inner wall of the cam groove ([0066]).
	However, Serpeloni is silent to a detachment groove is disposed on the first surface, and the detachment groove is branched from the cam groove and extends to an end of the first surface.
	Sakurai teaches a detachment groove (16b Fig. 6) is disposed on a first surface (11a Fig. 6), and the detachment groove is branched from a cam groove (17, 18 Fig. 6) and extends to an end of the first surface (Fig. 5 illustrates the detachment groove extends to an end of the first surface).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first surface disclosed by Serpeloni to include both a cam groove and a detachment groove disposed on the first surface, and the detachment groove is branched from the cam groove and extends to an end of the first surface, as taught by Sakurai to ensure the locking component rotates in one direction by a predetermined angle to achieve a desired rototranslational movement and is held at the release position (Sakurai pg. 8 lines 300-10).

	Regarding claim 3, Serpeloni, in view of Sakurai, teaches the device for opening and closing a cover body according to claim 1, wherein when the locking portion is in the release position (Serpeloni Fig. 5), an end of the rod (Serpeloni 45 Fig. 5) close to the locking portion is closer to the cover body than the locking portion (Serpeloni, illustrated in Fig. 5).

	Regarding claim 4, Serpeloni, in view of Sakurai, teaches the device for opening and closing a cover body according to claim 1, further comprising an alternation mechanism (Serpeloni 5, 6, 7 Fig 14B), wherein each time a pressing force F acts on the rod (Serpeloni F2 Fig. 14B), the alternation mechanism enables the rod to be alternately displaced between the first position and the second position (Serpeloni [0035], [0041], [0065]-[0066]: the alternation mechanism releases or engages the locking mechanism from the lid corresponding to the rod being displaced between the first and the second position). 

	Regarding claim 5, Serpeloni, in view of Sakurai, teaches the device for opening and closing a cover body according to claim 1, wherein the linkage mechanism enables the locking portion to be rotationally displaced (Serpeloni [0066]) when the locking portion is detached from a locked portion of the cover body (Serpeloni 201 Fig. 5),
	wherein the locked portion is a part of the cover body that is in contact with the locking portion located at the lock position (Serpeloni Fig. 6; [0030]).

	Regarding claim 7, Serpeloni, in view of Sakurai, teaches the device for opening and closing a cover body according to claim 1, wherein a position of the protrusion portion in the cam groove is configured as a lock position of the protrusion portion (Serpeloni Fig. 6: the position of the projection 66 corresponds to a lock position), when the locking portion is in the lock position (Serpeloni Fig. 6), and a position of the protrusion portion in the cam groove is configured as a release position of the protrusion portion (Serpeloni Fig. 5: the position of the projection 66 corresponds to a release position), when the locking portion is in the release position (Serpeloni Fig. 5), and
	a branch portion (Sakurai 16a Fig. 6) between the detachment groove and the cam groove is disposed at a position in the cam groove (Sakurai Fig. 6) and disposed at a position where it deviates from the lock position of the protrusion portion to the release position of the protrusion portion (Sakurai Fig. 6: the branch portion diverts the protrusion portion from the lock position to the release position).

	Regarding claim 8, Serpeloni, in view of Sakurai, teaches the device for opening and closing a cover body according to claim 2, wherein when the locking portion is in the release position (Serpeloni Fig. 5), an end of the rod (Serpeloni 45 Fig. 5) close to the locking portion is closer to the cover body than the locking portion (Serpeloni, illustrated in Fig. 5).

	Regarding claim 9, Serpeloni, in view of Sakurai, teaches the device for opening and closing a cover body according to claim 2, further comprising an alternation mechanism (Serpeloni 5, 6, 7 Fig 14B), wherein each time a pressing force F acts on the rod (Serpeloni F2 Fig. 14B), the alternation mechanism enables the rod to be alternately displaced between the first position and the second position (Serpeloni [0035], [0041], [0065]-[0066]: the alternation mechanism releases or engages the locking mechanism from the lid corresponding to the rod being displaced between the first and the second position). 

	Regarding claim 10, Serpeloni, in view of Sakurai, teaches the device for opening and closing a cover body according to claim 3, further comprising an alternation mechanism (Serpeloni 5, 6, 7 Fig 14B), wherein each time a pressing force F acts on the rod (Serpeloni F2 Fig. 14B), the alternation mechanism enables the rod to be alternately displaced between the first position and the second position (Serpeloni [0035], [0041], [0065]-[0066]: the alternation mechanism releases or engages the locking mechanism from the lid corresponding to the rod being displaced between the first and the second position).

	Regarding claim 11, Serpeloni, in view of Sakurai, teaches the device for opening and closing a cover body according to claim 2, wherein the linkage mechanism enables the locking portion to be rotationally displaced (Serpeloni [0066]) when the locking portion is detached from a locked portion of the cover body (Serpeloni 201 Fig. 5),
	wherein the locked portion is a part of the cover body that is in contact with the locking portion located at the lock position (Serpeloni Fig. 6; [0030]).

	Regarding claim 12, Serpeloni, in view of Sakurai, teaches the device for opening and closing a cover body according to claim 3, wherein the linkage mechanism enables the locking portion to be rotationally displaced (Serpeloni [0066]) when the locking portion is detached from a locked portion of the cover body (Serpeloni 201 Fig. 5),
	wherein the locked portion is a part of the cover body that is in contact with the locking portion located at the lock position (Serpeloni Fig. 6; [0030]).

	Regarding claim 13, Serpeloni, in view of Sakurai, teaches the device for opening and closing a cover body according to claim 4, wherein the linkage mechanism enables the locking portion to be rotationally displaced (Serpeloni [0066]) when the locking portion is detached from a locked portion of the cover body (Serpeloni 201 Fig. 5),
	wherein the locked portion is a part of the cover body that is in contact with the locking portion located at the lock position (Serpeloni Fig. 6; [0030]).

	Regarding claim 14, Serpeloni, in view of Sakurai, teaches the device for opening and closing a cover body according to claim 2 as shown above, further comprising:
	a locking component (Serpeloni 2 Fig. 6), wherein the locking component is provided with the locking portion (Serpeloni 20 Fig. 6) and a through hole (Serpeloni 21 Fig. 6), through which through hole the rod penetrates (Serpeloni Figs. 2 and 5 depict the rod penetrating through the through-hole),
	wherein either an outer peripheral surface of the rod or an inner peripheral surface of the through hole is referred to as a first surface (Serpeloni Fig. 2A: an inner peripheral surface of the through hole corresponds to a first surface), and another surface is referred to as a second surface (Serpeloni Fig. 1: surface of the shank 65 corresponds to another surface), 
	the linkage mechanism has a cam groove disposed on the first surface (Serpeloni 22 Fig. 2A), and a protrusion portion which is disposed on the second surface (Serpeloni 66 Fig. 1) and in sliding contact with an inner wall of the cam groove (Serpeloni [0066]), and
	a detachment groove (Sakurai 16b Fig. 6) is disposed on a first surface (Sakurai 11a Fig. 6), and the detachment groove is branched from a cam groove (Sakurai 17, 18 Fig. 6) and extends to an end of the first surface (Sakurai Fig. 5 illustrates the detachment groove extends to an end of the first surface).

	Regarding claim 15, Serpeloni, in view of Sakurai, teaches the device for opening and closing a cover body according to claim 3 as shown above, further comprising:
	a locking component (Serpeloni 2 Fig. 6), wherein the locking component is provided with the locking portion (Serpeloni 20 Fig. 6) and a through hole (Serpeloni 21 Fig. 6), through which through hole the rod penetrates (Serpeloni Figs. 2 and 5 depict the rod penetrating through the through-hole),
	wherein either an outer peripheral surface of the rod or an inner peripheral surface of the through hole is referred to as a first surface (Serpeloni Fig. 2A: an inner peripheral surface of the through hole corresponds to a first surface), and another surface is referred to as a second surface (Serpeloni Fig. 1: surface of the shank 65 corresponds to another surface), 
	the linkage mechanism has a cam groove disposed on the first surface (Serpeloni 22 Fig. 2A), and a protrusion portion which is disposed on the second surface (Serpeloni 66 Fig. 1) and in sliding contact with an inner wall of the cam groove (Serpeloni [0066]), and
	a detachment groove (Sakurai 16b Fig. 6) is disposed on a first surface (Sakurai 11a Fig. 6), and the detachment groove is branched from a cam groove (Sakurai 17, 18 Fig. 6) and extends to an end of the first surface (Sakurai Fig. 5 illustrates the detachment groove extends to an end of the first surface).

	Regarding claim 16, Serpeloni, in view of Sakurai, teaches the device for opening and closing a cover body according to claim 4 as shown above, further comprising:
	a locking component (Serpeloni 2 Fig. 6), wherein the locking component is provided with the locking portion (Serpeloni 20 Fig. 6) and a through hole (Serpeloni 21 Fig. 6), through which through hole the rod penetrates (Serpeloni Figs. 2 and 5 depict the rod penetrating through the through-hole),
	wherein either an outer peripheral surface of the rod or an inner peripheral surface of the through hole is referred to as a first surface (Serpeloni Fig. 2A: an inner peripheral surface of the through hole corresponds to a first surface), and another surface is referred to as a second surface (Serpeloni Fig. 1: surface of the shank 65 corresponds to another surface), 
	the linkage mechanism has a cam groove disposed on the first surface (Serpeloni 22 Fig. 2A), and a protrusion portion which is disposed on the second surface (Serpeloni 66 Fig. 1) and in sliding contact with an inner wall of the cam groove (Serpeloni [0066]), and
	a detachment groove (Sakurai 16b Fig. 6) is disposed on a first surface (Sakurai 11a Fig. 6), and the detachment groove is branched from a cam groove (Sakurai 17, 18 Fig. 6) and extends to an end of the first surface (Sakurai Fig. 5 illustrates the detachment groove extends to an end of the first surface).

	Regarding claim 17, Serpeloni, in view of Sakurai, teaches the device for opening and closing a cover body according to claim 5 as shown above, further comprising:
	a locking component (Serpeloni 2 Fig. 6), wherein the locking component is provided with the locking portion (Serpeloni 20 Fig. 6) and a through hole (Serpeloni 21 Fig. 6), through which through hole the rod penetrates (Serpeloni Figs. 2 and 5 depict the rod penetrating through the through-hole),
	wherein either an outer peripheral surface of the rod or an inner peripheral surface of the through hole is referred to as a first surface (Serpeloni Fig. 2A: an inner peripheral surface of the through hole corresponds to a first surface), and another surface is referred to as a second surface (Serpeloni Fig. 1: surface of the shank 65 corresponds to another surface), 
	the linkage mechanism has a cam groove disposed on the first surface (Serpeloni 22 Fig. 2A), and a protrusion portion which is disposed on the second surface (Serpeloni 66 Fig. 1) and in sliding contact with an inner wall of the cam groove (Serpeloni [0066]), and
	a detachment groove (Sakurai 16b Fig. 6) is disposed on a first surface (Sakurai 11a Fig. 6), and the detachment groove is branched from a cam groove (Sakurai 17, 18 Fig. 6) and extends to an end of the first surface (Sakurai Fig. 5 illustrates the detachment groove extends to an end of the first surface).

Response to Arguments
Applicant's arguments with respect to the objections to the drawings have been fully considered but they are not persuasive. The drawings illustrate only an inner peripheral surface of the through hole as a first surface, having a cam groove and detachment groove. The drawings do not show an outer peripheral surface of the rod as a first surface, with the cam groove and detachment groove disposed on the first surface.

Applicant’s arguments with respect to the objections to the claims have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 

Applicant’s arguments with respect to the rejection of claim 7 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 7 under 112(b) has been withdrawn. 

Applicant’s arguments with respect to the rejection(s) of claims 1-5 and 8-13 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 in light of the amendments to the claims.

Applicant's arguments filed 7 October 2022 have been fully considered but they are not persuasive. Applicant argues that Serpeloni, in view of Sakurai, does not disclose a groove branched from a cam groove and that extends to an end of the first surface because, as modified, the detachment groove is not a separate groove branching from the groove and does not extend to the end of the outer peripheral surface. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the detachment groove does not extend to an end of the outer peripheral surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 1 and 2 recite the alternative limitation “either an outer peripheral surface of the rod or an inner peripheral surface of the through hole is referred to as a first surface,” therefore the detachment groove may extend to an end of either outer peripheral surface of the rod or an inner peripheral surface of the through hole. Serpeloni teaches an inner peripheral surface of the through hole is a first surface (Fig. 2A) and a cam groove (22) disposed on the first surface. As modified by Sakurai, a detachment groove is disposed on the first surface, an inner peripheral surface of the through hole, branches from the cam groove on the inner peripheral surface, and extends to an end of the inner peripheral surface of the through hole.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the detachment groove is a separate groove branching from the groove and not part of the groove) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 1 and 2 recite “the detachment groove is branched from the cam groove.” Sakurai teaches a cam groove (17, 18) and a detachment groove (16b) that is branched from the cam groove via the second locking groove (16). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sridhar et al. (US 2017/0362863 A1) and Ishiguro (US 2014/0251036 A1) are related to a device that controls opening and closing and includes a linkage mechanism with a cam portion and a detachment groove branched from the cam groove.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675